In a declaratory judgment action, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (DeMaro, J.), dated June 24, 1996, as denied his cross motion for summary judgment declaring his rights in the property located at 175 Walnut Street, Lynbrook, New York.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, the Supreme Court did not err in denying the relief sought (see, CPLR 3001). Bracken, J. P., O’Brien, Krausman and Goldstein, JJ., concur.